  Case: 1:16-cv-10156 Document #: 309 Filed: 09/03/20 Page 1 of 9 PageID #:2361




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

JENNIFER LIVINGSTON, et al.,                 )
                                             )   No. 16 CV 10156
                          Plaintiffs,        )
                                             )
      v.                                     )   Magistrate Judge Young B. Kim
                                             )
THE CITY OF CHICAGO,                         )
                                             )   September 3, 2020
                          Defendant.         )

                    MEMORANDUM OPINION and ORDER

      Before the court is Plaintiffs’ motion to compel the City of Chicago (the “City”)

to use a particular methodology for identifying responsive ESI. For the following

reasons, the motion is denied:

                                   Background

      Discovery in this 2016 case did not get underway until mid-2019 when nearly

two years of settlement negotiations came to a head. (R. 89; R. 147.) While the

parties successfully resolved some issues, many issues remain in dispute. The court

has since ruled on a number of discovery disputes, and the current motion picks up

where the parties’ most recent quarrel left off. Starting in May 2019 the parties

could not agree on the method to be employed for collecting and searching the City’s

ESI. Plaintiffs proposed that an outside vendor first export the emails and then

perform keyword searches to identify the initial universe of emails, while the City

wanted to use its own Microsoft Tool to perform a simple search prior to exporting

any data. Plaintiffs also wanted the City to produce all of the emails identified
  Case: 1:16-cv-10156 Document #: 309 Filed: 09/03/20 Page 2 of 9 PageID #:2362




through keyword searches without any further review for responsiveness and for

privilege. In September 2019 Plaintiffs filed a motion asking the court to adopt

their protocol and the parties fully briefed the issues. (R. 209; R. 219; R. 226.)

      On November 20, 2019, the court entered an order granting in part and

denying in part Plaintiffs’ motion. (R. 239.) As part of this order, the court required

the City to retain an outside vendor to export emails dated from July 1, 2014, to

September 3, 2015, and then apply an initial keyword search using Plaintiffs’

search terms. (Id.) The court noted that “[d]epending on the number of hits after

the initial keyword search using Plaintiffs’ proposal, the parties may use more finite

terms to reduce the number of hits.” (Id.) The court further rejected Plaintiffs’

request that once the initial universe of emails had been identified through keyword

searches, the City should produce the same without any further review. (Id.)

      At a status conference in April 2020, the City reported that the emails had

been collected and searched, resulting in 192,000 unique emails or a total of

approximately 1.3 million pages of documents. (R. 286.) The City informed the

court that it intended to use technology-assisted review (“TAR”) to identify relevant

responsive documents to be produced from this ESI collection. (Id.) Upon hearing

this, Plaintiffs expressed concern that TAR would exclude responsive documents

from the review process. (Id.) In their view, the City’s use of TAR to conduct its

responsiveness review is inconsistent with the court’s November 2019 order.

Plaintiffs filed the current motion for compliance with the order or, in the

alternative, for entry of their proposed TAR protocol. (R. 289.)




                                           2
     Case: 1:16-cv-10156 Document #: 309 Filed: 09/03/20 Page 3 of 9 PageID #:2363




                                       Analysis

        In their motion for compliance, Plaintiffs seek an order directing the City to

use agreed-upon search terms to identify responsive documents and then to perform

a manual review for privilege. (R. 289, Pls.’ Mot.) According to Plaintiffs, this is the

protocol authorized by the November 20, 2019 order. (Id.) Plaintiffs assert that the

court should adopt their protocol for the use of TAR, which would require the City to

use TAR on the entire ESI collection with an agreed-upon coding system for

responsiveness. (Id.) In response, the City argues that the November 2019 order

did not confine it to a particular methodology for identifying responsive or

privileged ESI, and that TAR is an efficient and accurate tool for identifying both.

(R. 300, Def.’s Resp.) The City also objects to Plaintiffs’ proposed TAR protocol,

arguing that the federal rules governing discovery impose no obligation on the

responding party to conduct its responsiveness review in a manner dictated by the

requesting party. (Id.)

A.      Active Learning

        As an initial matter, the court finds it necessary to clarify the type of TAR at

issue and explain its key features.       The City seeks to use Relativity’s Active

Learning (“AL”), a type of TAR software that uses learning algorithms to prioritize

documents for its attorneys to review manually. (R. 300, Def.’s Resp. at 5-6.) As the

City describes it:

        [i]n AL review, like a manual review, search parameters are used to
        cull down a collected data set to a review set. That review set is then
        put into the AL application where the algorithms use data points
        collected through attorney review of documents in order to reorganize



                                            3
  Case: 1:16-cv-10156 Document #: 309 Filed: 09/03/20 Page 4 of 9 PageID #:2364




      the documents in the review queue in a more efficient order. With
      each coding decision the attorneys make, the technology continues to
      learn and prioritize which documents contain contextually similar
      content as documents which are coded as responsive. AL re-prioritizes
      the documents in the review queue every 20 minutes. The AL tool does
      not make any coding decisions about a document’s responsiveness,
      privilege, confidentiality, or issue. It merely shuffles the order of the
      documents being reviewed based on the coding decisions [i.e.,
      responsive or nonresponsive] made by the attorney review team. All
      documents marked responsive and ultimately produced are done so by
      human reviewers.

(Id. at 6-7 (emphasis in original) (footnote and internal citations omitted).)

      According to Plaintiffs, TAR software such as Relativity’s AL allows parties

to set aside and never review large portions of an ESI collection. (R. 289, Pls.’ Mot.

at 7.) There is some truth to this assertion because there comes a point when,

based on the reviewers’ coding decisions, the software establishes that the

remaining documents in the queue are likely to be nonresponsive.             It is then

incumbent upon the reviewer to conduct sampling and other quality control tests to

ensure that the remaining unreviewed documents are indeed irrelevant.              The

reviewer may of course forge ahead with his or her review, but typically documents

identified as nonresponsive are neither reviewed nor produced.            In short, the

reviewer has discretion to decide when no further manual review is necessary. (See

generally R. 300-2, Relativity’s Assisted Review Active Learning Guide (June 8,

2020).)

      The City proposes to use AL “to assist its attorneys with its responsiveness

review to avoid the burden of conducting a manual attorney review” of the

approximately 190,000 emails, or 1.3 million pages of documents, that hit upon




                                           4
     Case: 1:16-cv-10156 Document #: 309 Filed: 09/03/20 Page 5 of 9 PageID #:2365




Plaintiffs’ search terms. (R. 300, Def.’s Resp. at 4.) As the City describes it, it

intends to review only documents that meet a particular standard of relevance as

determined by AL, and to discount documents falling below that standard. (Id. at 7-

8.) The City also intends to use AL’s quality control applications (such as Elusion

testing), graphing results, family reconciliation, and a “cut off score,” to ensure that

an attorney reviews all potentially responsive documents.                (Id. at 8-9.)

Significantly, the parties agree that generally TAR is a far more accurate means of

producing responsive ESI than manual review or keyword searches. (R. 289, Pls.’

Mot. at 7; R. 300, Def.’s Resp. at 5.)

B.      November 20, 2019 Order

        Turning to the merits of the motion, Plaintiffs assert that the City’s proposed

use of AL is inconsistent with the court’s November 20, 2019 order. (R. 289, Pls.’

Mot. at 5.) In particular, Plaintiffs argue that because the parties have “always

agreed that they would identify responsive emails” through keyword searches and

the City never mentioned using TAR, under the November 2019 order, the City

must use agreed-upon search terms to further reduce the ESI collection and then

produce all of the nonprivileged documents that hit upon the search terms—

regardless of whether they are responsive. (Id. at 9-10 (emphasis in original).) The

City responds that “[n]othing in the [court’s November 2019] [o]rder limits how the

City may conduct its ESI responsiveness or privilege review or requires the City to

negotiate with Plaintiffs concerning its review method.” (R. 300, Def.’s Resp. at 4)

(emphasis in original).)




                                           5
     Case: 1:16-cv-10156 Document #: 309 Filed: 09/03/20 Page 6 of 9 PageID #:2366




        The court agrees with the City that the November 2019 order did not set

forth the review methodology that the City must use to identify responsive ESI.

The order resolved issues regarding the method to be used for collecting and

identifying the initial universe of emails.   While the court anticipated that the

parties would need to perform multiple keyword searches in order to narrow the

universe of emails, it never directed them to do so. Nor did it suggest that after the

searches are performed the City would have to produce the entire batch of

documents subject only to a privilege review. In fact, the court specifically rejected

Plaintiffs’ proposal that the City produce all of the documents that hit upon their

initial search terms without further review.     While the City may dump all 1.3

million pages of documents on Plaintiffs with an entry of a Rule 502(d) order, it also

has the right to perform a review to produce only those documents that are

responsive and relevant. In sum, the City’s responsiveness review is outside the

scope of the November 2019 order.

C.      Review Methodology

        Aside from the November 2019 order, Plaintiffs point to no binding legal

authority to support their request to force the City to use refined keyword searches

to identify responsive ESI. They instead make a series of claims in an apparent

effort to demonstrate that TAR is not appropriate for this case. Plaintiffs claim, for

example, that TAR is a culling tool rather than a method of responsiveness review,

(R. 289, Pls.’ Mot. at 7), but this argument has no merit given Plaintiffs’ own




                                          6
   Case: 1:16-cv-10156 Document #: 309 Filed: 09/03/20 Page 7 of 9 PageID #:2367




description of the software as a tool to “predict and apply responsiveness

determinations,” (id. at 6).

      Plaintiffs also argue that because TAR is more effective at identifying

responsive documents than traditional manual review, pre-TAR culling will

eliminate large amounts of potentially relevant ESI. (Id. at 7.) The problem with

this argument is that it assumes that those emails removed by the keyword

searches likely would have been identified using TAR at the outset instead. Indeed,

the low richness of the ESI collection in this case suggests just the opposite. The

City’s vendor collected over nine million pages of documents, less than 15% of which

hit on Plaintiffs’ own search terms. (See R. 300, Def.’s Resp. at 4.) While the court

does not discount the possibility that using TAR at the onset might reveal more

responsive documents overall, based on the number of documents that were

discarded using Plaintiffs’ proposed search terms, pre-TAR culling will achieve the

best possible review in this case. In other words, it satisfies the reasonable inquiry

standard and is proportional to the needs of this case under the federal rules. See

generally Fed. R. Civ. P. 26.

      Finally, Plaintiffs express concern that the attorney reviewers will

improperly train the TAR tool by making incorrect responsiveness determinations

or prematurely ending the review. (Id. at 7-8.) But these concerns are present no

matter which methodology is employed. In traditional manual review for example,

reviewers may have different interpretations of whether a particular document is

responsive. Even a single reviewer may make a different relevancy determination




                                          7
   Case: 1:16-cv-10156 Document #: 309 Filed: 09/03/20 Page 8 of 9 PageID #:2368




based on his or her knowledge about the case at the time of the determination. In

short, uncertainty in determining responsiveness is not unique to TAR. In any

event, AL has a variety of quality control applications that the City intends to

employ with its review. (See R. 300, Def.’s Resp. at 8-9.) Those applications negate

Plaintiffs’ concerns.

        In the absence of any compelling argument from Plaintiffs, the court agrees

with the City that as the responding party it is best situated to decide how to search

for and produce emails responsive to Plaintiffs’ discovery requests. (R. 300, Def.’s

Mem. at 13) (citing, inter alia, The Sedona Principles, Third Edition, 19 SEDONA

CONF. J. 1, Principle 6 (“Responding parties are best situated to evaluate the

procedures, methodologies, and technologies appropriate for preserving and

producing their own [ESI].”)).)      The City has disclosed the TAR software—

Relativity’s AL—it intends to use and how it intends to validate the review results,

which in this case is sufficient information to make the production transparent.

Plaintiffs’ insistence that the City must collaborate with them to establish a review

protocol and validation process has no foothold in the federal rules governing

discovery. Moreover, using TAR on the entire ESI collection—when, as Plaintiffs

aptly point out, the parties spent nearly a year litigating the protocol for collecting

and searching the City’s ESI—would be wasteful and unduly burdensome, and

would further delay the resolution of this almost four-year-old case.       For these

reasons, the court declines to adopt Plaintiffs’ alternate TAR protocol.




                                          8
Case: 1:16-cv-10156 Document #: 309 Filed: 09/03/20 Page 9 of 9 PageID #:2369




                                 Conclusion

   For the foregoing reasons, Plaintiffs’ motion to compel is denied.

                                           ENTER:


                                           ____________________________________
                                           Young B. Kim
                                           United States Magistrate Judge




                                       9
